May 27, 1914. The opinion of the Court was delivered by
The appeal herein is from an order, transferring this case from Lexington county to Bamberg county, on the ground that the defendant, Seaboard Air Line Railway Company, is a foreign corporation, while the defendant, P.L. Bean, is not a resident of Lexington county, but is a resident of Bamberg county.
The complaint alleges, and it is not denied, that the defendant, Seaboard Air Line Railway Company, is a foreign corporation, doing business as a common carrier and owns a line of railway, running through the county of Lexington, and that it maintains offices and agents in the county of Lexington, for the transaction of its business as a common carrier.
Section 174 of the Code of Civil Procedure, 1912, provides that "if there be more than one defendant, then the action may be tried in any county, in which one or more of the defendants to such action reside, at the time of the commencement of the action." *Page 8 
The case of Rafield v. Ry., 86 S.C. 324, 68 S.E. 631, shows that the defendant, Seaboard Air Line Railway, was a resident of Lexington county, and that his Honor, the Circuit Judge, therefore, erred in ordering the case to be transferred to Bamberg county.
The presiding Judge based his ruling upon the case ofBarfield v. So. Cotton Oil Co., 87 S.C. 322, 69 S.E. 603.
In that case, however, it was not made to appear, that either of the defendants was a resident of Lexington county, from which the case was transferred to Richland county, where both defendants resided.
Reversed.